Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Rita Cerezo,                        )
                                    )
            Plaintiff,              )
                                    )
      vs.                           ) Case No.: 1:21-cv-748
                                    )
Convergent Outsourcing, Inc.,       )
                                    )
            Defendant.              )
____________________________________)___________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                          Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the Fair
      Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as the
      “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
      practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to ensure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                           Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                             Venue

   6. Venue is proper in this Judicial District.

   7. The acts and transactions alleged herein occurred in this Judicial District.
                                                   1
Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 2 of 6 PageID #: 2




  8. The Plaintiff resides in this Judicial District.

  9. The Defendant transacts business in this Judicial District.

                                              Parties

  10. The Plaintiff, Rita Cerezo, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Convergent Outsourcing, Inc., a debt collection agency and/or debt
      purchaser operating from an address at 800 SW 39th Street, Suite 100, Renton, WA 98057.

  14. The Defendant is a debt collection agency and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempt to collect, directly or indirectly, debts owed or due or asserted
      to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requests that the Defendant cease all further communication on the debt.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.



                                                 2
Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 3 of 6 PageID #: 3




  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

  25. The Plaintiff retained John Steinkamp & Associates for legal representation regarding the
      Plaintiff’s debts.

  26. Prior to November 6, 2020, the Defendant had reported to Experian credit reporting agency
      that the Plaintiff owed a debt to its client.

  27. The reporting of a debt to a credit reporting agency by a debt collector is a
      communication to which the FDCPA applies. See Daley vs. A & S Collection Assocs.,
      Inc., 2010 WL 2326256 (D. Oreg. 2010); Akalwadi v. Risk Mgmt Alternatives, Inc., 336
      F.Supp.2d 492, 503 (D. Md. 2004).

  28. On November 6, 2020, the Plaintiff’s legal counsel sent a letter to the Defendant. This letter
      indicated that the Plaintiff disputes the debt that the Defendant is attempting to collect. See
      Exhibit “2” attached hereto.

  29. On November 9, 2020, the Plaintiff’s legal counsel sent a letter to the Defendant. This letter
      indicated that the Plaintiff disputes the debt that the Defendant is attempting to collect. See
      Exhibit “2” attached hereto.

  30. Upon information and belief, Defendant received the aforementioned letters. The law
      presumes timely delivery of a properly addressed piece of mail. Bobbit v. Freeman Cos.,
      268 F.3d 535, 538 (7th Cir. 2001); see also Hayes v. Potter, 310 F.3d 979, 982 (7th Cir.
      2002) (“We will generally presume timely delivery of properly addressed mail”).

  31. These letters indicated that Plaintiff disputed the debt that Defendant is attempting to
      collect. Section 1692e(8) does not require an individual’s dispute be valid or reasonable.
      Instead, the plaintiff must simply make clear that he or she dispute the debt. Evans v.
      Portfolio Recovery Associates, 2018 U.S.App. LEXIS 11372 *14 (7th Cir. 2018); see also
      DeKoven v. Plaza Associates, 599 F.3d 578, 582 (7th Cir. 2010)(“[A] consumer can dispute
      a debt for ‘no reason at all . . .”).

  32. On January 8, 2021, the Plaintiff obtained and reviewed a copy of her Experian credit
      report. See Exhibit “3” attached hereto.

  33. On January 8, 2021, the Defendant was continuing to report the Plaintiff’s debt to it
      without indicating that the debt was disputed. See Exhibit “3” attached hereto.

  34. The Experian credit report dated January 8, 2021, indicates that it was last reported or
      verified January 2, 2021. See Exhibit “3” attached hereto.

  35. The Experian credit report dated January 8, 2021, fails to indicate that the debt was
      disputed by the consumer. See Exhibit “3” attached hereto.



                                                3
Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 4 of 6 PageID #: 4




  36. By failing to communicate that the debt at issue was disputed, Defendant violated the
      FDCPA. Evans v. Portfolio Recovery Assocs., 2018 U.S. App.LEXIS 11372 *12 – 13
      (7th Cir. 2018) (“Despite receiving the Letters, PRA still reported plaintiffs’ debts to
      credit reporting agencies without noting that the debt amounts were disputed. This is a
      clear violation of the statute”); see also, Sayles v. Advanced Recovery Systems, Inc., 865
      F.3d 246 (5th Cir. 2017).

  37. The Defendant’s violation of the FDCPA is material because Defendant’s failure to
      update her credit report would make an unsophisticated consumer believe that she did not
      have the rights Congress had granted to her under the FDCPA. This alleged violation of
      the FDCPA is sufficient to show an injury-in-fact. Evans v. Portfolio Recovery Assocs.,
      2018 U.S. App. LEXIS 11372, *8-*9 (7th Cir. 2018); See also Sayles, supra, 865 F.3d at
      250 (debt collector’s violation exposed consumer to “a real risk of financial harm caused
      by an inaccurate credit rating”). Defendant’s collection actions alarmed, confused, and
      distressed Plaintiff. Defendant’s violation had a negative impact on Plaintiff’s credit
      rating, impaired his credit rating and his ability to obtain credit.

  38. The Defendant’s violation of the FDCPA is a material violation of the statute. Indeed, as
      the Seventh Circuit Court of Appeals stated, “[p]ut simply, the failure to inform a credit
      reporting agency that the debtor disputed his or her debt will always have influence on
      the debtor, as this information will be used to determine the debtor’s credit score”.
      Evans, supra, at *20.

  39. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).

                                   First Claim for Relief:
                                  Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 39 of the complaint are realleged and
     incorporated herewith by references.

  2. The Defendant violated 15 U.S.C. § 1692e(8) by continuing to attempt to report a debt to
     a credit reporting agency when it knew the debt was disputed by the consumer. See 15
     U.S.C. 1692e(8) (“…the following conduct is a violation of this section…including the
     failure to communicate that a disputed debt is disputed…”); Evans v. Portfolio Recovery
     Assocs., 2018 U.S. App.LEXIS 11372 (7th Cir. 2018); see also Hoffman vs. Partners in
     Collections, Inc., 1993 U.S. Dist. LEXIS 12702 (N.D. Ill. 1993); Brady vs. Credit
     Recovery Co., Inc., 160 F.3d 64, 65 (1st Cir. 1998)(Section 1692(e)(8) requires debt
     collector who knows, or should know, that a given debt is disputed to disclose its
     disputed status. This standard requires no notification by the consumer, written or oral,
     and instead, depends solely on the debt collector’s knowledge that a debt is disputed,
     regardless of how or when that knowledge is acquired); Finnegan vs. Univ. of Rochester
     Med. Ctr, 21 F.Supp.2d 223 (W.D.N.Y. 1998); 1st Nationwide Collection Agency, Inc. v.
     Werner, 654 S.E.2d 428 (Ga.Ct.App. 2007); Randall vs. Midland Funding, LLC, 2009
     WL 2358350 (D. Neb. 2009); Kinel v. Sherman Acquisition II, L.P., 2007 WL 2049566
                                              4
Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 5 of 6 PageID #: 5




     (S.D.N.Y. 2007); Acosta v. Campbell, 2006 WL 146208 (M.D. Fla. 2006); see also
     Daley vs. A & S Collection Associates, Inc., 717 F.Supp.2d 1150 (D.Oreg.
     2010)(summary judgment issued for Plaintiff when the Defendant communicated credit
     information to credit reporting agency which it knew or should have known to be false);
     Smith v. National Credit Systems, Inc., 807 F.Supp.2d 836 (D.Ariz. 2011)(holding that
     bona fide error defense did not excuse debt collector’s error in failing to report that debt
     was in dispute). Irvine v. I.C. Sys., Inc., 176 F.Supp.3d 1054, 1064 (D. Colo.
     2016)(finding summary judgment for plaintiff on her § 1692e(8) claim appropriate where
     she alleged that defendant communicated the debt on plaintiff’s account to CRAs, “but
     failed to communicate the material piece of information that the balance was disputed”);
     O’Fay v. Sessoms & Rogers, P.A., 2010 WL 9478988, at *8 (E.D.N.C. 2010)(granting
     plaintiff’s motion for partial summary judgment on her § 1692e(8) claim, finding that
     “when [the debt collector] communicated with the [CRAs] about the disputed debt, it was
     required to convey that plaintiff disputed her debt to the [CRAs],” but that its “failure to
     do violated § 1692e(8), and the debt collector has not offered any evidence to rebut
     plaintiff’s claim); Flores v. Portfolio Recovery Associates, LLC, 2017 WL 5891032
     (N.D. Ill. 2017); Finnegan vs. Univ. of Rochester Med. Ctr, 21 F.Supp.2d 223 (W.D.N.Y.
     1998); Francisco v. Midland Funding, LLC, 2019 WL 498936 (N.D. Ill. 2019); Register
     v. Reiner, Reiner, & Bendett, 488 F.Supp.2d 143 (D. Conn. 2007); Bielawski v. Midland
     Funding, LLC, 2019 WL 4278042 (N.D. Ill. 2019); Hall v. Southwest Credit Systems,
     LP, 2019 WL 1932759 (D. DC 2019)(denying debt collector’s bona fide error defense
     that it could not locate the applicable account despite having the consumer’s correct last
     name, last four of her social security number, among other pieces of information).

3.   The Defendant's acts and omissions intended to harass the Plaintiff in violation of the
     FDCPA pursuant to the preface of 15 U.S.C. § 1692d by continuing to report the debt to a
     credit reporting agency when it knew the debt was disputed by the consumer.

4.   The Defendant's acts and omissions constitute unfair and unconscionable attempts to
     collect a debt in violation of the FDCPA pursuant to the preface of 15 U.S.C. § 1692f by
     continuing to report the debt to a credit reporting agency when it knew the debt was
     disputed by the consumer.

5.   The Defendant misrepresented the status of this debt to a credit reporting agency which
     constitutes a violation of 15 U.S.C. § 1692e.

6.   As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for
     actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                      Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

                                              5
Case 1:21-cv-00748-SEB-DML Document 1 Filed 03/26/21 Page 6 of 6 PageID #: 6




     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.

     Respectfully submitted,

     /s/ John T. Steinkamp
     John T. Steinkamp
     John Steinkamp & Associates
     5214 S. East Street, Suite D1
     Indianapolis, IN 46227
     Office: (317) 780-8300
     Fax: (317) 217-1320
     Email: john@johnsteinkampandassociates.com




                                             6
